DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Brookshire et al. US 6,698,717.
	Regarding claim 1, Brookshire discloses a rotary control valve 70, comprising: a valve body 76, comprising: a bore (in valve body 76 in which shaft 74 and bushings 78 and 80 reside); and a first opening (at and around the valve seat 90, 92) disposed 
	Regarding claim 2, a first alignment element 78 or 80 surrounding the valve shaft and disposed in the bore, wherein the first pressure labyrinth is defined between the first control element and the first alignment element.
	Regarding claim 3, the first control element has an end portion and the first alignment element has an end portion that is at least partially nested within the end portion of the first control element, and wherein the first pressure labyrinth is defined between the end portion of the first control element and the end portion of the first alignment element (Fig. 10, where bushings 78 or 80 meet first control element 72 are at the end portions of each).

	Regarding claim 5, when the first control element is in the closed position, the first control element is at least partially flush against the first shelf (Fig. 12).
	Regarding claim 6, the valve shaft extends along a longitudinal axis, and wherein the first shelf extends along an axis that is perpendicular to the longitudinal axis (Fig. 12).
	Regarding claim 9, a rotary actuator 84 coupled to the valve body, the rotary actuator operatively coupled to the first control element via the valve shaft (Fig. 10).
	Regarding claim 10, Brookshire discloses a rotary control valve 70, comprising: a valve body 76, comprising: a bore (in valve body 76 in which shaft 74 and bushings 78 and 80 reside); a first opening (at and around the valve seat 90, 92) disposed adjacent to the bore; and a first shelf 90 or 92 extending inwardly into the first opening; a valve shaft 74 disposed within the bore, wherein the valve shaft extends along a longitudinal axis and the first shelf extends along an axis that is perpendicular to the longitudinal axis (Fig. 12); a first control element 72 carried by the valve shaft, the first control element movably disposed in the first opening between a closed position, in which the first control element sealingly engages the first shelf, thereby closing the first opening (Fig. 12), and an open position, in which the first control element is spaced from the first shelf, thereby opening the first opening (when the valve is rotated open); a first alignment element 78 or 80 surrounding the valve shaft and disposed in the bore; and a first pressure labyrinth (col. 7, lines 1-12 and Fig. 10, which shows labyrinths between 
	Regarding claim 11, the first control element has an end portion and the first alignment element has an end portion that is at least partially nested within the end portion of the first control element, and wherein the first pressure labyrinth is defined between the end portion of the first control element and the end portion of the first alignment element (Fig. 10, where bushings 78 or 80 meet first control element 72 are at the end portions of each).
	Regarding claim 12, when the first control element is in the closed position, the first control element is at least partially flush against the first shelf (Fig. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brookshire et al. US 6,698,717 in view of Lim US 2017/0268466.
	Regarding claims 7 and 13, Brookshire lacks the valve body further comprises a second opening disposed adjacent to the bore and spaced from the first opening, the rotary control valve further comprising: a second valve seat/shelf extending inwardly disposed within the bore; a second control element carried by the valve shaft, the second control element movably disposed in the second opening between a closed position, in which the second control element sealingly engages the second valve seat/shelf, thereby closing the second opening, and an open position, in which the second control element is spaced from the second valve seat/shelf, thereby opening the second opening; and a second pressure labyrinth at least partially defined by the second control element, wherein when the second control element is in the closed position, the second pressure labyrinth is configured to cause a pressure drop in fluid flowing therethrough.  Lim discloses the equivalency of having one or more openings 
	Regarding claims 8 and 14, Brookshire discloses a first alignment element 78 or 80 surrounding the valve shaft and disposed in the bore, wherein the first pressure labyrinth is defined between the first control element and the first alignment element.
	Brookshire lacks a second alignment element surrounding the valve seat/shelf and disposed in the bore, wherein the second pressure labyrinth is defined between the second control element and the second alignment element.  Lim discloses a second alignment element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second alignment element surrounding the valve seat and disposed in the bore, wherein the second pressure labyrinth is defined between the second control element and the second alignment element per the obviousness statement to claim 7 as this would include this second pressure labyrinth.

	Regarding claim 15, Brookshire discloses a rotary control valve 70, comprising: a valve body, comprising: a bore (in valve body 76 in which shaft 74 and bushings 78 and 80 reside); a first opening (at and around the valve seat 90, 92) disposed adjacent to the bore; a first valve seat 90 or 92 disposed within the first opening; a valve shaft 74 disposed within the bore; a first control element 72 carried by the valve shaft, the first control element movably disposed in the first opening between a closed position, in which the first control element sealingly engages the first valve seat (Fig. 12), thereby closing the first opening, and an open position, in which the first control element is spaced from the first valve seat (when opened), thereby opening the first opening; a first pressure labyrinth (col. 7, lines 1-12 and Fig. 10, which shows labyrinths between bushings 78 and 80 and first control element 72) at least partially defined by the first control element.  
	Brookshire lacks a second opening disposed adjacent to the bore and spaced from the first opening, a second valve seat disposed within the second opening; a second control element carried by the valve shaft, the second control element movably disposed in the first opening between a closed position, in which the second control element sealingly engages the second valve seat, thereby closing the second opening, and an open position, in which the second control element is spaced from the second valve seat, thereby opening the second opening; and a second pressure labyrinth at least partially defined by the second control element, wherein when the first control element is in the closed position and the second control element is in the closed position, the first pressure labyrinth is configured to cause a pressure drop in fluid 
	Regarding claim 16, Brookshire in view of Lim discloses a first alignment element surrounding the valve shaft and disposed in the bore, wherein the first pressure labyrinth is defined between the first control element and the first alignment element; and a second alignment element surrounding the valve seat and disposed in the bore, wherein the second pressure labyrinth is defined between the second control element and the second alignment element (Brookshire alignment element 78 or 80 and Lim discloses the equivalency of having the second).
	Regarding claim 17, Brookshire in view of Lim discloses the first control element has an end portion and the first alignment element has an end portion that is at least partially nested within the end portion of the first control element, wherein the first pressure labyrinth is defined between the end portion of the first control element and the end portion of the first alignment element, wherein the second control element has an 
	Regarding claim 18, Brookshire in view of Lim discloses the valve body further comprises first and second shelves extending inwardly into the first and second openings, respectively, wherein the first shelf defines the first valve seat and the second shelf defines the second valve seat (Brookshire Fig. 12 shows the shelf extending inwardly into the opening and Lim discloses the equivalency of having the second).
	Regarding claim 19, Brookshire in view of Lim discloses when the first control element is in the closed position, the first control element is at least partially flush against the first shelf, and wherein when the second control element is in the closed position, the second control element is at least partially flush against the second shelf (Brookshire Fig. 12 shows the control element being flush and Lim discloses the equivalency of having the second).
	Regarding claim 20, Brookshire in view of Lim discloses the valve shaft extends along a longitudinal axis, and wherein the first and second shelves respectively extend along first and second axes, each of the first and second axes being perpendicular to the longitudinal axis (Brookshire Fig. 12 shows the perpendicular feature and Lim discloses the equivalency of having the second).

Response to Arguments
Applicant's arguments filed 8/9/21 have been fully considered but they are not persuasive.  Regarding applicant’s argument to claims 1-9, to independent claim 1 and claims 2-6 and 9 to the 102 rejection of Brookshire, that Brookshire discusses a different kind of labyrinth path than the claimed first pressure labyrinth path.  The applicant argues that the labyrinth path is not defined by the flapper but this is not true as Brookshire clearly states in col. 7, lines 5-12 that the labyrinth path is between an internal component (valve arm or butterfly valve) and an external component (bushing) thereby creating a labyrinth path therebetween.  Brookshire CLEARLY mentions the butterfly valve which is the first control element as claimed thus there is a first labyrinth path that is at least partially defined by the first control element.  The examiner would like to note that the labyrinth path that is described by the applicant in col. 7, lines 13-20 that the applicant is pointing out is not the one being used by the examiner.  For example, the examiner has pointed to where the labyrinth path is as pointed out in col. 7, lines 5-12 which is between the bushing 78 and/or 80 and the butterfly valve which does not have a reference designation in Fig. 10 but is listed as flapper 72 in Fig. 12.  The examiner is unclear on applicant’s argument about the “designed to provide an improved internal.  
Regarding the 103 rejections to claim 7-8 to Brookshire in view of Lim, the arguments are based solely on the Brookshire arguments above.  Also, the argument to claims 10-20 are the same as above.

    PNG
    media_image1.png
    1209
    914
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921